 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     C.H. et al.,                                  Case No. 1:19-cv-00435-DAD-EPG
 9
                        Plaintiff,                 ORDER APPROVING STIPULATION TO
10
                                                   CONTINUE SCHEDULING CONFERENCE
             v.
11
                                                   (ECF NO. 26)
     UNITED STATES OF AMERICA,
12
                        Defendant.
13

14           On March 12, 2020, the parties filed a stipulation to continue the scheduling conference in

15   this matter, currently set for March 25, 2020. (ECF No. 26.) The parties request the stipulation

16   due to a pending motion to dismiss that has yet to be ruled upon. (ECF No. 15.) The Court finds

17   good cause to continue the scheduling conference to June 3, 2020, at 9:30 a.m. in Courtroom 10

18   before Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with each

19   party wishing to so appear directed to use the following dial-in number and passcode: 1-888-251-

20   2909; passcode 1024453. The parties are reminded to file a joint scheduling report one full week

21   prior to the conference and email a copy of same, in Word format to

22   epgorders@caed.uscourts.gov for the Judges review.

23
     IT IS SO ORDERED.
24

25       Dated:     March 12, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
